DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-10. The examined Claims are 1-10, with Claims 1-9 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objection(s) of record and rejection(s) of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant mainly presents the following arguments versus the prior art of record:

In particular, Applicant first notes that “the technical problem to be solved by the solution of Claim 1 is that the existing lithium ion battery electrolyte has to problems of poor high-temperate storage performance and poor high-temperature cycle performance” (Page 7 of Remarks). Accordingly, Applicant argues that the instantly claimed non-aqueous electrolyte “comprises both Compound A and Compound B provided by the present application, and 

Applicant argues that while Shi (i.e. D1) teaches a non-aqueous electrolyte comprising a compound equivalent to Compound A, Shi allegedly only teaches that the addition of unsaturated phosphate can improve high-temperature cycle/storage performance of a lithium ion battery (Page 7 of Remarks). Therefore, Applicant argues that one of ordinary skill in the art would not be motivated by Shi to combine said compound with other additives (e.g. Compound B) to solve the problem of insufficient high-temperature cycle/storage performance (Page 7 of Remarks).

With respect to Yoshida (i.e. D2), Applicant argues that the carbonate-based additive does not aim to solve the problem of insufficient high-temperature cycle/storage performance (Page 7 of Remarks). Instead, Applicant notes that, as described in Yoshida, the carbonate-based additive aims to improve the flame retardancy of the electrolyte (Page 7 of Remarks). Accordingly, Applicant argues that because flame retardancy is allegedly more related to “safety performance of battery and acupuncture experiment” and less related to high-temperature cycle/storage performance, one of ordinary skill in the art would not be motivated to incorporate the carbon-based additive of Yoshida into the electrolyte of Shi in 

Furthermore, Applicant argues that with respect to Tikhonov (i.e. D3), while it is disclosed that higher concentrations of a flame-retardant additive may negatively impact cell performance whereas lower concentrations may not provide sufficient flame retardant characteristics to an electrolyte, some embodiments in Tikhonov require a minimum addition amount in excess of 1 wt% (Page 8 of Remarks). Accordingly, Applicant argues that because of Applicant’s intended purpose of combining Compound B with Compound A (i.e. solving the technical problem of poor high-temperature cycle/storage performance), the Compound B addition amount may much lower (i.e. as low as 0.1 wt%) than described by Tikhonov (Page 8 of Remarks).

Finally, Applicant argues that based Applicant’s test results of Embodiments 1-12 and Comparative Examples 1-3 provided in Applicant’s instant Specification, a non-obvious synergy exists between the combination of Compound A and Compound B in terms of unexpected high-temperature storage performance/cycling enhancements (Pages 8-9 of Remarks).

While Applicant’s aforementioned arguments are acknowledged, they are not found to be persuasive.

Regarding (A), it is noted that no particular issue is taken with respect to the technical problem (i.e. solving the technical problem of high-temperature cycle/storage performance) which Applicant 

Regarding (B), it is generally agreed that because Shi does not explicitly recognize that the addition of a compound equivalent to Compound B would improve high-temperature cycle/storage performance, one of ordinary skill in the art would not, based solely on the disclosure of Shi, be motivated to further include a compound equivalent to Compound B into the nonaqueous electrolyte of Shi in order to solve the technical problem outlined by Applicant. However, a specific advantage/benefit associated with the incorporation of Yoshida’s carbonate-based additive into the nonaqueous electrolyte of Shi was in fact identified (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, would enhance the flame retardancy of the electrolyte of Shi due to the flame-retardant functionality provided by the carbonate-based additive). Accordingly, it would have in fact been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include the carbonate-based additive of Yoshida in the electrolyte to achieve said specific advantage/benefit. Again, it simply is not a requirement that the rationale to combine one material (i.e. the carbonate-based additive of Yoshida) with another material (i.e. the nonaqueous electrolyte of Shi which already comprises a compound equivalent to Compound A) be explicitly based on solving the same/specific technical problem outlined by Applicant if in fact another motivation to combine is identified in the prior art (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, 

Regarding (C), even assuming for sake of argument that Applicant’s assertions with respect to Yoshida are true (i.e. Applicant argues that because flame retardancy is allegedly more related to “safety performance of battery and acupuncture experiment” and less related to high-temperature cycle/storage performance, one of ordinary skill in the art would not be motivated to incorporate the carbon-based additive of Yoshida into the electrolyte of Shi in order to solve the technical problem outlined by Applicant), the fact remains that a specific advantage/benefit associated with the incorporation of Yoshida’s carbonate-based additive into the nonaqueous electrolyte of Shi was in fact identified (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, would enhance the flame retardancy of the electrolyte of Shi due to the flame-retardant functionality provided by the carbonate-based additive). Accordingly, it would have in fact been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include the carbonate-based additive of Yoshida in the electrolyte to achieve said specific advantage/benefit. Again, it simply is not a requirement that the rationale to combine one material (i.e. the carbonate-based additive of Yoshida) with another material (i.e. the nonaqueous electrolyte of Shi which already comprises a compound equivalent to Compound A) be explicitly based on solving the same/specific technical problem outlined by Applicant if in fact another motivation to combine is identified in the prior art.

Regarding (D), it is first noted that Claim 5 states that the percentage mass content of Compound B is “0.1-5%” based on the total mass of the non-aqueous electrolyte. Accordingly, while it may be true that Applicant’s minimum Compound B addition amount be as low as 0.1 wt%, the Compound B addition amount may in fact be as high as 5 wt% according to Claim 5. Thus, even if it is 
More importantly, however, is that Tikhonov was relied upon based on a general result-effective variable relationship disclosed therein (i.e. the result-effective variable relationship which exists between the amount of flame-retardant additive present in an electrolyte and the consequent cell performance of a battery and flame retardance characteristics of an electrolyte) which is clearly and obviously applicable to the nonaqueous electrolyte of Shi, as modified by Yoshida, as opposed to the specific flame retardant content range that is applicable and/or relevant solely in the context of Tikhonov’s specific electrolyte composition.
Indeed, Tikhonov teaches that when present in a sufficient amount, the flame-retardant additive improves the safety characteristics of the electrolyte ([0073]). However, Tikhonov teaches that when too much flame-retardant additive is present in the electrolyte, cell performance (i.e. cycle life) of the battery is negatively impacted ([0073]). Conversely, Tikhonov teaches that when not enough flame-retardant additive is present in the electrolyte, the flame-retardant characteristics of the additive may be ineffective in the electrolyte ([0073]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize/control the amount of carbonate-based additive that is present in the electrolyte of Shi, as modified by Yoshida (e.g. to a value which satisfies the instantly claimed mass percentage range), given that such optimization/control would function as a direct means of balancing cell performance (i.e. cycle life) of the battery (i.e. too much carbonate-based additive would negatively impact said cell performance of the battery) with the flame retardance characteristics of the electrolyte 

Regarding (E), it is noted that no particular issue is taken with Applicant’s characterization that a non-obvious synergy exists between the combination of Compound A and Compound B in terms of unexpected high-temperature storage performance/cycling enhancements. However, Applicant’s aforementioned synergy does not, in and of itself, preclude the proposed the combination of Shi and Yoshida, or the proposed combination Shi, Yoshida, and Tikhonov. While such synergy may be relevant in a scenario where the prior art was combined based on the same/specific technical problem disclosed by Applicant, an alternative and specific advantage/benefit associated with the incorporation of Yoshida’s carbonate-based additive into the nonaqueous electrolyte of Shi was in fact identified (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, would enhance the flame retardancy of the electrolyte of Shi due to the flame-retardant functionality provided by the carbonate-based additive). Again, it simply is not a requirement that the rationale to combine one material (i.e. the carbonate-based additive of Yoshida) with another material (i.e. the nonaqueous electrolyte of Shi which already comprises a compound equivalent to Compound A) be explicitly based on solving the same/specific technical problem outlined by Applicant if in fact another motivation to combine is identified in the prior art (i.e. further inclusion of a carbonate-based additive, as taught by Yoshida, would enhance the flame retardancy of the electrolyte of Shi due to the flame-retardant functionality provided by the carbonate-based additive). 

Claim Objections

Claim 5 is objected to because of the following informalities: the phrase “electrolyte for lithium ion battery being 100%” should instead be written as “electrolyte for a lithium ion battery being 100%.” Appropriate correction is required.

Claim 8 is objected to because of the following informalities: the phrase “electrolyte for lithium ion battery being 100%” should instead be written as “electrolyte for a lithium ion battery being 100%.” Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2016/054843, using the provided English machine translation for citation purposes), and further in view of Yoshida (JP 2006-219406, using the provided English machine translation for citation purposes).

Regarding Claims 1-4, 6-10, Shi teaches a lithium ion battery comprising a positive electrode, a negative electrode, a separator interposed between the positive and negative electrodes, and a nonaqueous electrolyte ([0001], [0013]). Shi teaches that the electrolyte comprises a phosphate compound therein (See below for the general structure of the phosphate compound) ([0011]-[0012], [0018]-[0019]). Shi teaches that R1, R2, and R3 of the phosphate compound are independently C1-C4 hydrocarbon groups, wherein at least one of R1, R2, and R3 is an unsaturated hydrocarbon group containing a triple bond ([0012], [0019]). In particular, Shi teaches that phosphate compound is specifically tripropargyl phosphate (i.e. instantly claimed “compound A” represented by instantly claimed “formula I” when R1, R2, and R3 are each a propargyl group which is a C2-C5 unsaturated hydrocarbon group) or dipropargyl propyl phosphate (i.e. instantly claimed “compound A” represented by instantly claimed “formula I” when two of R1, R2, and R3 are each a propargyl group which is a C2-C5 unsaturated hydrocarbon group, and the remaining R group is a propyl group which is a C1-C5 alkyl group) ([0024]-[0028], [0040], Embodiments 1 and 2 in Table 1, Examples 1 and 2 in Table 2). Shi teaches that the phosphate compound is present in the electrolyte in an amount of 0.01 to 2 wt% (i.e. 0.01 to 2 mass%) based on the total weight (i.e. total mass) of the electrolyte itself (i.e. a range which is in substantial and almost complete accordance with the instantly claimed compound A content range) ([0028]-[0029]). Shi teaches that the positive electrode comprises a positive electrode active material therein, wherein the positive electrode active material is in structural accordance with the instantly 2, LiNiO2, LiNi0.5Co0.2Mn0.3O2, etc.) ([0037], [0042], Table 2).


    PNG
    media_image1.png
    83
    168
    media_image1.png
    Greyscale


Shi does not explicitly teach that the electrolyte further comprises a compound B represented by instantly claimed formula II.
However, Yoshida teaches a carbonate-based additive for use in an electrolyte of a lithium ion battery (Abstract, [0001]-[0002]). Specifically, Yoshida teaches that the carbonate-based additive is represented by a general formula (2) (See below for the general structure of the carbonate-based additive) ([0010], [0022]). Yoshida teaches that the “A” sites of the carbonate-based additive are each oxygen atoms (i.e. A = O in general formula (2)) ([0010], [0022]). Yoshida teaches that when included in an electrolyte of a lithium ion battery, the carbonate-based additive provides a flame-retardant functionality to the electrolyte ([0007], [0012]-[0013]).


    PNG
    media_image2.png
    123
    464
    media_image2.png
    Greyscale


Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include the carbonate-based additive of Yoshida (i.e. 1, R2, R3, R4, R5, R6, R7, R8, and R9 are each hydrogen atoms.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 2016/054843, using the provided English machine translation for citation purposes), and further in view of Yoshida (JP 2006-219406, using the provided English machine translation for citation purposes) and Tikhonov et al. (US 2013/0337341).

Regarding Claim 5, Shi, as modified by Yoshida, teaches the instantly claimed invention of Claim 1, as previously described.
Shi, as modified by Yoshida, does not explicitly teach that the carbonate-based additive is present in an amount of 0.1 to 5 mass% based on the total mass of the electrolyte.
However, it is first noted that, as previously described, the carbonate-based additive is a flame-retardant additive (See Claim 1).
Furthermore, Tikhonov teaches a battery comprising an electrolyte therein (Abstract). Tikhonov teaches that the electrolyte comprises a flame-retardant additive therein ([0072]-[0073]). Tikhonov teaches that when present in a sufficient amount, the flame-retardant additive improves the safety characteristics of the electrolyte ([0073]). However, Tikhonov teaches that when too much flame-retardant additive is present in the electrolyte, cell performance (i.e. cycle life) of the battery is 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize/control the amount of carbonate-based additive that is present in the electrolyte of Shi, as modified by Yoshida (e.g. to a value which satisfies the instantly claimed mass percentage range), given that such optimization/control would function as a direct means of balancing cell performance (i.e. cycle life) of the battery (i.e. too much carbonate-based additive would negatively impact said cell performance of the battery) with the flame retardance characteristics of the electrolyte (i.e. not enough carbonate-based additive would provide the electrolyte with an ineffective level of flame retardance), as taught by Tikhonov (i.e. Tikhonov teaches that a result-effective variable relationship exists between the amount of flame-retardant additive present in an electrolyte, and the consequent cell performance of a battery and flame retardance characteristics of an electrolyte).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729